Case 1:20-cv-00732-JPB Document 1-6 Filed 02/18/20 Page 1 of 5




     EXHIBIT F
2/17/2020                                                 Mcleod Software
                                           Case 1:20-cv-00732-JPB         Alternative That
                                                                        Document        1-6Will Explode
                                                                                                 Filed Your Revenue I Teknowlogi
                                                                                                        02/18/20       Page 2 of 5




                  Mcleod Software Options to Explode Your Business This Year




                                                                                a

    TEKNOWLOGI IS A CLOUD-BASED ALTERNATIVE TO MCLEOD
    SOFTWARE

https://teknowlogi .com/mcleod-software/                                                                                             1/4
2/17/2020                                                  Mcleod Software
                                            Case 1:20-cv-00732-JPB         Alternative That
                                                                         Document        1-6Will Explode
                                                                                                  Filed Your Revenue I Teknowlogi
                                                                                                         02/18/20       Page 3 of 5
     Cloud-based TMS software offers many advantages over an installed TMS. The difference between an installed TMS and
     a cloud-based TMS is with an installed TMS, the software is usually bought.

     So you buy the TMS through a software provider, you buy your equipment and servers. You host it in your office and
     usually, you need certain equipment to run the program at your office. Now, with a web-based TMS, it's provided
     through a software as a service provider such as Teknowlogi. You don't need to buy any hardware as far as servers and
     hosting it on your own application. It's hosted online through our servers and all you need is a computer with an
     internet connection.


     THE COST DIFFERENCE
     Some examples of installed solutions are Mccloud, Trimble, and Keep Farm. DAT provides these solutions. So with
     these installed solutions you buy them from vendors, install it, and buy equipment. With Mcleod software as a cloud­
     based solution, you don't have to buy any equipment. Also, there aren't any hardware requirements when it comes to
     your computers. All you need is a computer with an internet connection.

     With Mcleod software all servers are being hosted online, so you don't have to worry about them going down. We can
     transfer information into different servers across the nation through our vendor. Also, your data is being backed up at
     several off-site locations. There are many benefits of Mcleod software versus an installed solution. The first is cost. It is
     very costly to install an application and buy servers to host at your own location. Also, it's very expensive to buy the
     equipment to run the application through the company.


     IMPORTANCE OF TMS SOFTWARE SECURITY
     Another thing to consider is security. So, people think it's more secure to buy software and equipment and host it but
     there are things that can go wrong. A lot of things people don't realize is that your building could get vandalized or
     robbed. The servers could also get compromised. A natural disaster could happen that could compromise your servers
     at your location. So by utilizing a cloud solution, or Mcleod software as a service solution, you don't have to worry about
     that. It's all hosted online and all your data is secure and backed up at different locations.
https:/ /teknowlogi .com/mcleod-software/                                                                                             2/4
2/17/2020                                                  Mcleod Software
                                            Case 1:20-cv-00732-JPB         Alternative That
                                                                         Document        1-6Will Explode
                                                                                                  Filed Your Revenue I Teknowlogi
                                                                                                         02/18/20       Page 4 of 5




https:/ /teknowlogi .com/mcleod-software/                                                                                             3/4
2/17/2020                                                  Mcleod Software
                                            Case 1:20-cv-00732-JPB         Alternative That
                                                                         Document        1-6Will Explode
                                                                                                  Filed Your Revenue I Teknowlogi
                                                                                                         02/18/20       Page 5 of 5




     Also, if there's any kind of natural disaster all that information is transferrable. Here at Teknowlogi, we use trusted
     vendors like Cloud Flare to supervise our systems. So what they do is they help us look for bot scanning and intrusion
     detection. Most installed applications don't have someone monitoring it 24/7. So with web-based applications like
     Teknowlogi, your information is more secure.




https:/ /teknowlogi .com/mcleod-software/                                                                                             4/4
